DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/11/22 have been fully considered but they are not persuasive. The art rejections still apply as presented previously. The USC 112 rejection of claim 1 and its dependents has been obviated by amendment but the amendment to claims 10 and 17 has invoked new USC 112 rejections as below. The Office has also found copending applications that warrant new double patenting rejections. 
At the bottom of page 11 of the Remarks, Applicant asserts that Benz discloses milling after calcination to reduce particle size and not forming first and second gas-solid mixtures and then removing gas from the gas-solid mixtures. The amendment has necessitated clarifying the rejection to cite column 5, lines 1-8 which are explicit in stating that after milling, the particles are separated in a cyclone and then sent to kiln B. Thus, these arguments are moot.
Applicant, from the very bottom of page 11 through all of page 13, states repeatedly that Benz fails to disclose the claimed language. But no further citations of Benz or how its teachings don’t correspond to the claimed features can be found. The Office has determined that there are no further specific arguments to address on pages 12 and 13. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17/319,974 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims encompass all the features of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 17 are both amended to recite “removing the first gas from the first gas-solid mixture” twice. The second instance is inferred to recite “removing the heated gas from the second gas-solid mixture” since it is a subsequent step pertaining to the second gas-solid mixture utilizing the heated gas. Appropriate correction is required. Claims 11-16 depend on claim 10 and 18-21 depend on claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benz (US 6,875,416 B1).
Regarding claims 1 and 9, Benz discloses a product-by-process comprising: spray drying a liquid mixture at a drying temperature into a first gas-solid mixture in pre-production unit A (column 3, lines 47-53); separating the first gas-solid mixture in mill (cyclone) C into a first type of solid particles which are sent to rotary kiln B (column 5, lines 1-8); forming a second gas-solid mixture by reacting the first solid particles in the rotary kiln B with heated gas at a reaction temperature (column 4, lines 9-22); wherein a final product is removed from mill C (see Figure).
Regarding claims 2-4, Benz discloses that the spray drying occurs at temperatures below 200 °C (column 4, lines 4-8) and the reaction occurs at temperatures between 500 and 800 °C (column 3, lines 54-62).
Regarding claims 5 and 6, Benz discloses the use of lithium nitrate (column 4, lines 4-8).
Regarding claims 7 and 8, Benz discloses that the final product comprises lithium and chromium, cobalt, iron, manganese, molybdenum, or aluminum (column 3, lines 1-21).
Regarding claims 10 and 15, Benz discloses a product-by-process comprising: spray drying a liquid mixture at a drying temperature into a first gas-solid mixture in pre-production unit A (column 3, lines 47-53); separating the first gas-solid mixture in mill (cyclone) C into a first type of solid particles which are sent to rotary kiln B (column 5, lines 1-8); forming a second gas-solid mixture by reacting the first solid particles in the rotary kiln B with heated gas at a reaction temperature (column 4, lines 9-22); and then repeating the process. Continuously recycling the solids in mill C into kiln B produces a third gas-solid mixture. A final product is removed from mill C (see Figure). 
Regarding claims 11 and 12, Benz discloses the use of lithium nitrate (column 4, lines 4-8).
Regarding claims 13 and 14, Benz discloses that the final product comprises lithium and chromium, cobalt, iron, manganese, molybdenum, or aluminum (column 3, lines 1-21).
Regarding claims 17-19, Benz discloses a product-by-process comprising: spray drying a liquid mixture at a drying temperature into a first gas-solid mixture in pre-production unit A (column 3, lines 47-53); separating the first gas-solid mixture in mill (cyclone) C into a first type of solid particles which are sent to rotary kiln/feeder B (column 5, lines 1-8); forming a second gas-solid mixture by reacting the first solid particles in the rotary kiln/feeder B with heated gas at a reaction temperature (column 4, lines 9-22); and then repeating the process. Continuously recycling the solids in mill C into kiln/feeder B produces a third gas-solid mixture. A final product is removed from mill C (see Figure). 
Regarding claims 20 and 21, Benz discloses that the final product comprises lithium and chromium, cobalt, iron, manganese, molybdenum, or aluminum (column 3, lines 1-21).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725